 In theMatterofE.& G. 'BROOKEIRON COMPANYandUNITED STEEL-WORKERS OFAMERICA, AFFILIATED WITH THE'C. 1.O.Case No. 4-R-137'6.-Decided May 5, 1944Mr. Charles A. Wolfe,of Philadelphia, Pa., for the Company.Mr. Andrew Kondrath,of Reading, Pa., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers 'of America, affili-ated with the Congress of Industrial Organizations, herein called theUnion, alleging that a; question affecting commerce had arisen con-cerning the representation of employees of E. & G. Brooke Iron,Com-pany, Birdsboro, Pennsylvania, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Herman Lazarus, Trial Examiner.Said hear-ing was held at Reading, Pennsylvania, on April 11, 1944.The Com-pany and the Unibn appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed., All parties were afforded an opportunity to.filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE-COMPANYE. & G. Brooke Iron Company is a Pennsylvania corporation'main-taining its plant and principal place of business at Birdsboro, Pennsyl-vania, where it is engaged in the manufacture of pig iron.The valueof the raw materials. used by the Company during the year 1943amounted to approximately $1,000,000, of which about 40 percent was56 N. L.R. B., No. 5&291 292DECISIONS OF'NATIONAL, LABOR RELATIONS BOARDpurchased and shipped to the Birdsboro plant from points outside theCommonwealth of Pennsylvania.The value of the finished productsmanufactured by the Company during the same period amounted to,over $1,000,000, approximately 21 percent of which was shipped topoints outside the Commonwealth of Pennsylvania.The Company admits that it is, engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its production and main-tenance employees until' the Union has been certified by the Board.A statement prepared, by a Field Examiner, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees- of the Company, within the meaningof Section 9 (c) and Section,2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated and we find that all production and mainte-nance employees of the Company, including the factory clerk 2 butexcluding salaried employees, uniformed guards, foremen, assistantforemen, nonworking supervisors, and all other supervisory employeeswho have authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch -action, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by, an election by secret ballot among the em-ployees in the appropriate unit who were employed during the, pay-iThe Field Examiner reported that the Union submitted 95 authorization cards bearingnames of persons whose names appear on the Company's pay roll of March 16, 1944; thereare approximately 160 employees in the unit alleged by the Union to be,appropriate.2The record shows that the factory clerk works in the factory,that he is hourly paid, andthat his principal duty consists of keeping production records. E.& G. BROOKE IRON COMPANY293roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and .pursuant to- the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article-III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E.,& G. BrookeIron Company, Birdsboro, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV, abovewho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces oftheUnited States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of- the election,to determine whether or not they desire to be represented by UnitedSteelworkers of America, affiliated with the Congress of IndustrialOrganizations for the purposes of collective bargaining.